Citation Nr: 1203080	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a back injury.

2. Entitlement to service connection for residuals of a back injury, including secondary to a service-connected left leg condition.

3. Entitlement to service connection for diabetes mellitus, type II due to exposure  to Agent Orange.

4. Entitlement to service connection for coronary artery disease (CAD) due to exposure to Agent Orange, and also including secondary to diabetes mellitus,         type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 1980.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from         a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying a petition to reopen service connection for residuals of a back injury, and original claims for service connection for diabetes mellitus and coronary artery disease. 

In October 2009, a Travel Board hearing was held before the undersigned   Veterans Law Judge of the Board, a transcript of which is of record. Thereafter, through a January 2010 issuance, the Board remanded the appeal for specified evidentiary development. 

More recently, in July 2011 the Veteran provided additional evidence consisting of a personal statement, records from his service personnel file, and copies of internet articles pertaining to military decorations. Through its December 2011 Written Brief Presentation, the Veteran's representative has since issued a waiver of RO initial consideration of this evidence. See 38 C.F.R. § 20.800, 20.1304 (2011).

The Board will reopen service connection for residuals of a back injury. The claims for service connection for diabetes mellitus and coronary artery disease will be granted. Meanwhile, the underlying claim on the merits for service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on        his part. 


FINDINGS OF FACT

1. The Board decision of January 1996 denied the Veteran's original claim for service connection for residuals of a back injury, to include a fracture of the tailbone. 

2. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.

3. When resolving reasonable doubt in the Veteran's favor, the balance of the competent evidence sufficiently establishes his presence within the Republic of Vietnam in his designated military occupational capacity.

4. There is a confirmed clinical diagnosis of diabetes mellitus, type II.

5. There is a confirmed clinical diagnosis of ischemic heart disease. Also, a VA examiner has indicated that the Veteran's coronary artery disease is etiologically associated with the underlying condition of diabetes mellitus.   


CONCLUSIONS OF LAW

1. The January 2006 Board decision which denied service connection for residuals of a back injury became final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011);          38 C.F.R. §§ 3.104(a), 20.1100 (2011).

2. New and material evidence has been received to reopen the previously denied claim for service connection for residuals of a back injury. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3. The criteria are met to establish service connection for diabetes mellitus, type II. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4. The criteria are met to establish service connection for coronary artery disease, including secondary to diabetes mellitus, type II. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for a back disability, the Board is granting the petition to reopen, and remanding the underlying claim on the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Meanwhile, as to the remaining claims being decided pertaining to service connection for diabetes mellitus and coronary artery disease, as indicated below   the Board is granting these benefits sought on appeal. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of these matters, and need not be further discussed. 

Background and Analysis

Petition to Reopen 

Through its January 1996 decision, the Board denied the Veteran's original claim for service connection for residuals of a back injury, the essential grounds being the lack of demonstrative evidence of a causal linkage between post-service diagnosed disability, and a March 1977 lower back injury documented from service.              The rationale given first cited to the service treatment records indicating in      March 1977 an injury after the Veteran had reportedly landed on his tailbone and heels, and some follow-up treatment, thus indicating at minimum the reported history of a relevant in-service back injury associated with parachute jumping. However, the Board proceeded to find that the injuries sustained pursuant to this exercise were acute and transitory, as evidenced by objectively normal findings for the spine at that time, as well as at military separation in December 1979.             The Board further found determinative that the initial post-service finding of any back or neck complaints did not occur until June 1989, more than eight years after service separation. At that time, in any event, the Veteran gave a history of an automobile accident (unrelated to service), and did not mention an injury to his back during service. Meanwhile, a November 1989 VA examination provided diagnoses of spondylosis of the cervical and lumbar spine, as well as coccygodynia; here again, however, there was a lengthy interval between military service, and subsequent diagnosis. The Board essentially found there to be lack of any continuity of symptomatology between the limited injury in military service, and post-service disability, as to otherwise help suggest a causal relationship between a post-service back disability and service. Hence, the Board's decision to deny benefits rested upon the absence of a causal nexus to service. Absent an appeal to the Court,             the Board's January 1996 decision became final and binding on the merits.                 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100. 

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

The basis upon which the Board's January 1996 decision denied service connection for residuals of a back injury, as set forth above, was the absence of competent evidence of a causal nexus relationship between back problems first diagnosed around 1989, and an incident of the Veteran's active military service. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993)             ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). To warrant reopening the Veteran's claim, there would have to be provided evidence which substantiated this previously deficient element of a causal nexus. 

Given its review of the current record, the Board is inclined to find that the "new and material" evidence requirement has been met to reopen the prior January 1996 Board decision. There is now a June 2007 lay statement from a third-party which gives a thorough depiction of the Veteran's in-service back injury and subsequent history of symptomatology. The Board finds this evidence compelling because it emphasizes the importance and potential lasting implications of original injury.          The original January 1996 denial of benefits deemed the Veteran's in-service injury to be acute and transitory, but the aforementioned statement suggests the circumstances might have been otherwise. Moreover, at this stage of the inquiry,  the credibility of lay evidence in this regard is to be presumed. 

The author of the statement indicates that he and the Veteran participated in an exercise jumping out of an aircraft in Mannheim, Germany in spring of 1977, when he himself landed successfully in the jump zone, but then observed the Veteran landing very hard and directly on his buttocks on the tarmac on an active runway. According to the statement provider, he and some other persons on the scene assisted the Veteran off the runway and from the jump site to a military hospital. The account further states that the Veteran for a number of months walked with a cane and was excused from physical exercise requirements. The statement provider recounted that two years later the Veteran still had numerous problems walking and standing. 

Given the foregoing, the Board is satisfied that new evidence has been presented which presents a reasonable possibility of substantiating the key element upon which the Veteran's claim was previously denied, that of a causal nexus to service.

In summary, evidence that is both "new" and "material" has been received. Accordingly, the Board concludes that the criteria for reopening a claim for service connection for the residuals of a back injury are met. See 38 U.S.C.A. § 5108;             38 C.F.R. § 3.156. The Board defers providing a final disposition of this claim pending the additional evidentiary development being requested in the remand section further below. 

Service Connection for Diabetes Mellitus, Type II

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116;          38 C.F.R. § 3.307(a)(6)(iii). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).                    The condition of diabetes mellitus is among those diseases subject to presumptive service connection under the regulation. 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease. See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), codified later at 38 C.F.R. § 3.309(e). 

For purpose of present adjudication of this claim, the determinative issue is whether the Veteran indeed had service in the Republic of Vietnam during the Vietnam Era, such that his underlying claimed in-service exposure to Agent Orange would be presumed. As to the actual clinical diagnosis of diabetes mellitus, type II, this medical fact is not in question. Records of VA outpatient treatment from April 1998 onward reflect the diagnosis of and monitoring for diabetes mellitus, and the diagnosis was effectively confirmed through a January 2007 VA Compensation and Pension examination. Since however, there was clearly no indication of diabetes mellitus or precipitating symptoms originating in the Veteran's military service, the available theory of recovery surrounds whether he had presumed Agent Orange exposure therein. On initial review of the service records in this case, there is little outward indication of any period of Vietnam service, and the Board has undertaken a complete review of all pertinent evidence, service records and otherwise,                  to attempt to resolve whether the Veteran had qualifying Vietnam service as he repeatedly maintains was the case.

To this effect, the Veteran contends that from approximately November 1972 to April 1973 he was sent on a temporary duty assignment (TDY) to the Republic of Vietnam in his occupational capacity as an audio technician with a film crew as part of the Department of the Army Special Photo Team (DASPO), which had the assignment of providing pictures from and accounts of the Vietnam War. He states that his original location of assignment in 1972 was Fort Shafter in Hawaii, from which he was transferred for the TDY assignment to Vietnam. 

The Veteran's service personnel file indicates through his Form DD-214 (Report of Separation from Service) for the time period from April 1972 to January 1974 (prior to immediate reenlistment) that his occupational specialty was as an Audio Specialist with the Special Photo Detail unit. Further indicated are the receipt of the Vietnam Service Medal (VSM) and Vietnam Campaign Medal (VCM). Later records show that the Veteran was also authorized to wear the Vietnam Cross of Gallantry. A notation to this early DD-214 does however expressly state there       was no service in Vietnam or Indochina. Meanwhile, a corresponding list of chronological duty assignments denotes that from November 1972 through November 1974 the Veteran was officially listed as being stationed at Fort Shafter, Hawaii. The Veteran also is not listed as having participated in any campaigns associated with Vietnam service, apart from a single notation stating "Vietnam Ceasefire."

The Board points out in this regard that the decorations which the Veteran received thought clearly commendable and indicative of his own contributions through military service, are not recognized per se as evidence of service within the territorial borders of Vietnam. For instance, the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam. See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, Sept. 1996).

Upon RO inquiry into the matter of Vietnam service, an April 2006 records request with the National Personnel Records Center (NPRC) as to the precise dates of           in-country Vietnam service did not yield any new information. A subsequent RO search with the NPRC for morning reports from 1972-73 that might document any TDY on the part of the Veteran, conducted per the Board's January 2010 remand directive, also was fruitless.

To add to the available evidence on possible Vietnam service, however, is that service treatment records (STRs) reflect a January 1979 instance of treatment during which the Veteran voluntarily reported first having had a similar disease contracted while in Vietnam. This was obviously well before he ever filed a claim for VA compensation premised upon alleged Vietnam service. There are no other medical records actually from 1972-73 which provide contemporaneous proof of earlier treatment. 

Moreover, in his August 2006 correspondence, J.T.B. advised that he was the commanding officer of the Veteran who served with him on active duty within the Army Signal Corps in the Republic of Vietnam from November 1972 to March 1973, and that the Veteran was the audio technician for a seven-person Department of the Army documentary photographic team. According to the author of the statement, in this capacity the team filmed various combat and combat support services throughout the country, including documentation of South Vietnam Prisoner of War camps, and the filming of the last place of imprisonment and release of American prisoners of war in North Vietnam. The statement continues that the film crew frequently worked outside of areas covered by American logistic support, and had to drink, eat, sleep, and bathe using local economy resources.           It was believed to be highly likely that members of the team were exposed to natural and man-made toxins while deployed in rural and jungle areas of             South Vietnam. 

The Board ultimately places a substantial degree of probative weight upon the statement offered by the Veteran's former commanding officer that effectively corroborates the allegation of Vietnam service in this case. 
In adjudicating a claim, the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). Furthermore, the Board has a duty to assess the credibility and weight given to evidence. See generally, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The August 2006 lay statement from a fellow serviceman, particularly when viewed in the context of other information provided by the Veteran, in the Board's opinion is sufficient to establish a reasonable likelihood of a period of service in Vietnam. On its face, the statement is consistent with what the Veteran has already alleged concerning the dates of a TDY to Vietnam. In addition, the Veteran has included a computer database of former DASPO unit members which includes the name of the author of the statement, J.T.B. amongst the unit's members. Moreover, a review of the service personnel file reveals that at least one of the Veteran's military performance evaluations from 1973 was completed by this same individual (which the Board further points out contains a nearly identical signature to his August 2006 correspondence). On the balance, therefore, there is competent and credible support from the foregoing statement that the Veteran participated in a TDY assignment to the Republic of Vietnam as indicated. 

Given this underlying fact established in regard to the circumstances of the Veteran's service, the occurrence of presumed Agent Orange exposure is recognized and conceded. See 38 C.F.R. § 3.307(a)(6)(iii). As diabetes mellitus, type II, is included amongst those conditions deemed to have a presumptive relationship to exposure to Agent Orange under section 3.309(e), the Veteran's claim for service connection for this disorder is established. 

Accordingly, service connection for diabetes mellitus is granted. 






Service Connection for Coronary Artery Disease 

As indicated, pursuant to a regulatory amendment effective August 31, 2010, ischemic heart disease was added to the list of conditions which may be presumed service-connected where underlying Agent Orange exposure has also been established. See 38 C.F.R. § 3.309(e)(2011). Under this regulation, furthermore, ischemic heart disease is defined as a condition including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 

There is competent evidence of record indicating as recently as May 2011, private medical treatment and a stent procedure for a diagnosis of diffuse multivessel coronary artery disease, along with earlier evidence of treatment for the same condition. Additionally, as set forth above, the Veteran's presumed exposure to Agent Orange has been established through indication that in all reasonable likelihood he had a period of Vietnam service. Therefore, the criteria for service connection for coronary artery disease on a presumptive basis are met.  

The Board has also considered the findings of a January 2007 VA Compensation and Pension examination report to the effect that the Veteran's coronary artery disease was at least as likely as not a complication of  his diabetes mellitus, indicating the evidentiary support for an additional theory of recovery of secondary service connection. See 38 C.F.R. § 3.310(a) (providing for service connection for disability which is proximately due to or the result of a service-connected disease or injury). 

In view of the above, the claim for service connection for coronary artery disease is granted. 





ORDER

New and material evidence having been received, the claim for service connection for residuals of a back injury is reopened.

Service connection for diabetes mellitus, type II is granted.

Service connection for coronary artery disease is granted. 


























REMAND

Having reopened the Veteran's claim for service connection for residuals of a back injury, a remand is now warranted for the RO to reconsider this claim de novo        (on the merits) and also to complete necessary further evidentiary development.

In particular, on review of the medical history, the Board concludes that a new VA Compensation and Pension examination is warranted. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

The Veteran's service treatment history denotes that in March 1977 he was reported to have landed on his tailbone and heels. X-rays taken of the low back and heels revealed no fractures. On follow-up evaluation that month, the Veteran had a sacral bruise and pain, especially over the coccyx. Normal findings for the spine and lower extremities were reported on a May 1977 periodic review examination, although the Veteran reported that his back and neck were sore and aching. On a December 1979 military separation examination, the Veteran did not report complaints of recurrent back pain, but did indicate that he had broken his tailbone in service. 

A records search for additional documentation following the apparent instance of hospitalization for initial injury in March 1977 yielded no further information.

A lay statement has since been obtained from a fellow serviceman describing an injury which affected the Veteran's ability to carry out physical activity over the next two years.

Thereafter, following discharge from service, in June 1989 the Veteran underwent at a VA facility a cervical laminectomy procedure, C2 through C5. He did not then refer to an incident of service, but described a motor vehicle accident about seven or eight years previously. 

In November 1989 the Veteran underwent a VA Compensation and Pension examination by an orthopedist, at which time he reported having sustained injury to the cervical spine, lumbar spine and left lower extremity when jumping from an airplane in Germany. He described injury to his cervical spine down through his left foot and ankle, along with injury to his tailbone resulting in chronic coccygodynia. The diagnosis given after medical examination was spondylosis of cervical spine, status post decompressive laminectomy; spondylosis, lumbar spine; and coccygodynia, moderately to severely symptomatic. 

An October 2006 VA orthopedic examination primarily pertaining to a removal of exostosis from the left leg also diagnosed, in pertinent part, lumbar spine stenosis.

At this point, there is an absence of a definitive medical pronouncement upon the etiology of a current back condition. 

Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R.                    § 3.159(c)(4)(i) (2011). The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given evidence of a documented injury in service, and post-service disability including to the tailbone region where the initial injury was, there is at least a possibility of linkage between in-service injury and later diagnosed disability.

Therefore, the Board will request a new VA orthopedic examination.

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination with regard to a claimed back condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially provide a diagnosis of any disability associated with a claimed low back condition. The examiner should then indicate whether any diagnosed disability at least as likely as not (50 percent or greater probability) was incurred during military service, specifically due to a March 1977 parachute jump injury, based upon the Veteran's own assertions of in-service injury as well as the medical documentation of record.

The VA examiner is further requested to opine as to whether the Veteran's current back problems are in any manner etiologically related to his already service-connected status post exostosis medial left tibia, including on the bases of initial causation of disability, and/or  chronic aggravation over time. In providing this opinion, the VA examiner should indicate his review of the opinion already offered on this subject by a             December 2006 VA orthopedic examination.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.           If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for residuals of a back injury in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(continued on the next page)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


